Sherwood, J.
The respondent was charged with breaking and entering a store in the night-time. He was convicted of the offense in the recorder’s court in the city of Detroit, and *538sentenced to imprisonment for the period of twelve years.
The information charges that he committed the crime on the second day of November, 1884, and the prosecuting attorney was allowed to prove that on the twenty-fifth day of October preceding the respondent was seen in company with one Moses Stone, who was afterwards convicted of committing the burglary charged in the information. This is complained of as error.
It appears from the record that the respondent and Stone occupied a rented room together, both before and after the burglary was committed, and that they were seen together on the evening of the second day of November, about 7 o’clock. Under these circumstances the evidence was properly admitted.
Upon the trial the prosecuting attorney upon the examination was allowed to have the detective who had caused the arrest of the respondent sit by his side and suggest to him' facts relating to the testimony, as he had ascertained them in his ferreting out the case. This was also assigned as error, inasmuch as the respondent had asked for the exclusion of the detective, who was a witness for the people, while the other witnesses were examined.
This was a matter entirely within the discretion of the trial court, and the record discloses no abuse of that discretion.
Witness McDonald, one of the officers who made the arrest of respondent in bed at a house of ill fame, with a pistol under his pillow, was permitted to state what occurred at the time he made the arrest, and that the respondent resisted the arrest. • We find nothing improper in the admission of this testimony.
At the close of the trial the respondent’s counsel asked the court to charge the jury that the—
“ Eespondent could not be convicted on the evidence of the breaking and entering charged.”
*539The court declined to charge as requested, and respondent’s counsel excepted.
The case upon its facts and circumstances was clearly one for the jury upon all the material allegations made in the information, and no error was committed in refusing the request.
The record discloses no error, and the judgment must be affirmed.
Chahplin and Morse, JJ., concurred.
Campbell, C. J., did not sit.